           Case 1:18-cr-00640-RA Document 301 Filed 06/26/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/26/2020


 UNITED STATES OF AMERICA,
                                                                  No. 18-CR-640
                         v.
                                                                     ORDER
 JOANDRA TEJADA GONZALEZ,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         As discussed at the conference held today, defendant’s bail conditions are modified to

include the following:

   •     GPS Monitoring is replaced by radio frequency location monitoring.

   •     The defendant shall abide by a curfew of 12:00 a.m. to 5:00 a.m.

   •     The defendant shall meet all bail conditions within two weeks.

   •     The defendant shall not possess any firearms, nor shall there be any firearms in the

         residence in which she resides.

SO ORDERED.

Dated:      June 26, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
